                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                    CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY            )
INSURANCE COMPANY,                )
              Plaintiff           )
                                  )             ORDER ON DEFENDANTS'
                 v.               )             UNOPPOSED MOTION FOR
                                  )              LEAVE TO DESIGNATE
CHEROKEE GIVES BACK               )              COMPLAINT AS FILED
FOUNDATION; THOMAS F.             )                  UNDER SEAL
DARDEN II; THOMAS F. DARDEN       )
III; SLOCUM H. FOGLEMAN III a/k/a )
S. H. "JIM" FOGLEMAN; SAMUEL W. )
WHITT; MAURICE J. COLEMAN;        )
LATOYA KING a/k/a LATOYA          )
GODLEY and RSUI INDEMNITY         )
COMPANY,                          )
                Defendants        )




             This matter is before the Court on Defendants Cherokee Gives Back

Foundation, Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III,

Samuel W. Whitt, Maurice J. Coleman and Latoya King's (collectively,

"Defendants") Unopposed Motion for Leave to Designate Complaint as Filed Under

Seal (the "Motion"). For the reasons stated herein, pursuant to this Court's

authority under Local Rule 79.2, the Court finds that he Motion should be granted.

                                  DISCUSSION
             A party may file a Motion to Seal with this Court pursuant to the

requirements of Local Rule 79.2. Local Rule 79.2 references Section V.G. of the

Electronic Case Filing Administrative Policies and Procedures Manual ("Policy
Manual").   That Section requires that all motions to seal be accompanied by a

supporting memorandum that specifies the following:

            (i)     the exact document or item, or portions thereof, for which
                    filing under seal is requested;
            (ii)    how such request to seal overcomes the common law or
                    the First Amendment presumption to access;
            (iii)   the specific qualities of the material at issue which justify
                    sealing such material, taking into account the balance of
                    competing interest in access;
            (iv)    the reasons why alternatives to sealing are inadequate;
                    and
            (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed

order accompanying a Motion to Seal set forth the findings required under Section

V.G.

            As set forth below, the Court determines that Defendants have met the

requirements set forth in the Policy Manual, and that the Complaint and Exhibits

C, D, and E to the Complaint should be held under seal.

            Defendants' Motion to Seal overcomes the common law and First

Amendment presumptions to access because the filed materials contain confidential

and sensitive business information.     Furthermore, the filed materials consist of

information exchanged between the parties in a private mediated settlement

conference and are subject to a July 14, 2017 Confidentiality Agreement.

            The material to be sealed is the Complaint and Exhibits C, D, and E

thereto.




                                           2
               There is no alternative to sealing the documents in question, as the

documents themselves contain the information harmful to Defendants. However, to

allow access to the non-confidential information in the Complaint, Plaintiff shall file

an appropriately redacted version of the Complaint redacting all non-public

information.

               While Plaintiff does not consent to the recitation of any facts in

Defendants' Motion, Plaintiff does not oppose the relief sought.

               BASED UPON the foregoing, it is therefore ORDERED that the

Complaint and Exhibits C, D, and E to the Complaint shall be filed under SEAL

with this Court.

               Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F.

Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman and Latoya King's Unopposed Motion for Leave to Designate

Complaint as Filed Under Seal is GRANTED, and it is hereby ORDERED that the

Complaint and Exhibits C, D, and E be filed under seal and Plaintiff shall have ten

(10) days to file a redacted version of the Complaint.

               SO ORDERED, this the 6th day of November, 2019.



                                        ______________________________
                                        Louise W. Flanagan
                                        United States District Judge




                                           3
